Exhibit 10.2

CONVERSION AND REGISTRATION RIGHTS AGREEMENT

CONVERSION AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
August 14, 2006, by and between A.D.A.M., Inc., a Georgia corporation (the
“Company”), and CapitalSource Finance LLC, a Delaware limited liability company
and its successors and assigns (each a “Purchaser”).

PRELIMINARY STATEMENT

A.            In connection with the Credit Agreement of even date herewith by
and among the Company, the Purchaser and certain other parties (such Credit
Agreement, as the same may be amended, modified, supplemented or restated from
time to time, hereinafter is referred to as the “Credit Agreement”), the Company
has agreed, upon the terms and subject to the conditions of the Credit Agreement
and this Agreement, to grant the Purchaser the right to convert all or any
portion of the Convertible Term Loan into shares of the Company’s  common stock,
par value $0.01 per share (the “Common Stock”), on the terms set forth in this
Agreement.

B.            To induce the Purchaser to execute and deliver the Credit
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

1.             DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

(a)           “Closing Price” with respect to a share of Common Stock on any day
shall mean the closing sale price regular way on such day or, in case no such
sale takes place on such day, the average of the reported closing bid and asked
prices, regular way, in each case on the Principal Market, or, if not quoted or
listed or admitted to trading on any national securities exchange or quotation
system, the average of the closing bid and asked prices of the Common Stock on
the over-the-counter market on the day in question as reported by the National
Quotation Bureau Incorporated, or a similar generally accepted reporting
service.

(b)           “Common Shares” means the shares of Common Stock issued or
issuable pursuant to the terms of this Agreement.

(c)           “Conversion Price” means $6.37 per share of Common Stock, as such
amount may be adjusted from time to time pursuant to Section 2(c) below.

(d)           “Convertible Term Loan” means the “Convertible Term Loan”, as
defined in the Credit Agreement.


--------------------------------------------------------------------------------




(e)           “Delay Payment Rate” means (i) during the first three weeks of a
Damages Accrual Period, an amount per week (or portion thereof) per share of
Common Stock equal to 0.5% of the higher of the Conversion Price or the Market
Price of such share, (ii) during the next three weeks of a Damages Accrual
Period, an amount per week (or portion thereof) per share of Common Stock equal
to 1% of the higher of the Conversion Price or the Market Price of such share,
and (iii) during the remainder of a Damages Accrual Period, an amount per week
(or portion thereof) per share of Common Stock equal to 2% of the higher of the
Conversion Price or the Market Price of such share.

(f)            “Delivery Delay Payment Rate” means an amount per day (or portion
thereof) per share of Common Stock equal to 0.5% of the higher of the Conversion
Price or the Market Price of such share.

(g)           “Fundamental Transaction” means any of (i) any reclassification or
change of the outstanding shares of Common Stock (other than a subdivision or
combination, including a reverse stock split), (ii) any consolidation, merger or
combination of the Company with another Person as a result of which holders of
Common Stock shall be entitled to receive stock, securities or other property or
assets (including cash) with respect to or in exchange for such Common Stock,
(iii) any statutory exchange, as a result of which holders of Common Stock
generally shall be entitled to receive stock, securities or other property or
assets (including cash) with respect to or in exchange for such Common Stock, or
(iv) any sale or conveyance of all or substantially all of the assets of the
Company.  Notwithstanding the foregoing, a transaction will not be deemed to
constitute a Fundamental Transaction if its sole purpose is to change the state
of incorporation of the Company or to create a holding company that will be
owned in the same proportions by the persons or entities that held the Company’s
securities immediately prior to such transactions.

(h)           “Investor” means (i) a Purchaser, (ii) any other holder of any
portion of the Convertible Term Loan, and (iii) any transferee or assignee of a
Purchaser or such other holder to whom a Purchaser or holder assigns its rights
under this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 10.

(i)            “Market Price” means, with respect to a share of Common Stock on
a particular day, the average of the Closing Prices for Common Stock over the
thirty (30) day period ending one (1) Trading Day prior to the date of
determination.

(j)            “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

(k)           “Principal Market” means the NASDAQ Capital Market or if the
Common Stock is not traded on such market, then the principal securities
exchange or trading market for the Common Stock.

(l)            “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities Act and pursuant
to Rule 415 under the Securities Act or any successor rule providing for
offering securities on a continuous or delayed basis (“Rule 415”), and the

2


--------------------------------------------------------------------------------




declaration or ordering of effectiveness of such Registration Statement(s) by
the United States Securities and Exchange Commission (the “SEC”).

(m)          “Registrable Securities” means (i) the Common Shares, (ii) any
shares of capital stock issued or issuable with respect to the Common Shares as
a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, without regard to any limitations on the issuance of
the Common Shares and (iii) any securities of the Company issued upon the
reclassification of any of the foregoing.

(n)           “Registration Delay” means the occurrence of any of (i) a
Registration Statement in connection with a Demand Registration covering all of
the Registrable Securities required to be covered thereby is not filed with the
SEC on or before the deadline described in the last sentence of Section 3(a) or
is not declared effective by the SEC on or before the deadline described in the
last sentence of Section 3(a), (ii) on any day during the Registration Period
(other than during an Allowable Grace Period, as defined in Section 4(r)), any
Registrable Security required to be included in such Registration Statement
cannot be sold pursuant to such Registration Statement as a matter of law or
because the Company has failed to perform its obligations under this Agreement
within the applicable time period required for such performance (including,
without limitation, because of a failure to keep such Registration Statement
effective, to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement or to register a sufficient number of
shares of Common Stock), or (iii) a Grace Period (as defined in Section 4(r))
exceeds the length of an Allowable Grace Period.

(o)           “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the Registrable Securities.

(p)           “Share Delivery Delay” means the failure of the Company to issue
and deliver any shares to be issued pursuant to Section 2 in the manner and
within the timeframe set forth in Section 2(b).

(q)           “Trading Day” means (x) a day on which the Principal Market is
open for business or (y) if the applicable security is not so listed on a
Principal Market or admitted for trading or quotation, any day that is not (i) a
Saturday or a Sunday, or (ii) a day on which banking institutions in the State
of Maryland are authorized or obligated by law or regulation to close.

2.             CONVERSION

(a)           An Investor may at any time, and from time to time, convert all or
any portion of the then-outstanding principal balance of the Convertible Term
Loan held by such Investor into that number of shares of fully paid and
nonassessable shares of Common Stock equal to the amount of the principal being
converted divided by the Conversion Price.  An Investor may exercise its
conversion right, in whole or in part, any number of times while the Convertible
Term Loan remains outstanding.

(b)           In order to effect a conversion pursuant to Section 2(a), an
Investor shall deliver a written notice of its intention to convert all or any
portion of the principal amount of the Convertible Term Loan (a “Notice of
Conversion”) to the Company.  The Company shall, as

3


--------------------------------------------------------------------------------




soon as practicable but in no event later than five (5) Trading Days after the
delivery of the Notice of Conversion, (i) issue and deliver the number of shares
of Common Stock to which the Investor shall be entitled by, at the option of the
Investor, either (A) if the Company is able to do so, crediting such number of
shares to the Investor’s or its designee’s balance account with The Depository
Trust Company through its Deposit Withdrawal Agent Commission system, or (B)
issuing and delivering to the address specified in the Notice of Conversion, a
certificate or certificates in such denominations as may be requested in the
Notice of Conversion, registered in the name of the Investor or its designee,
and (ii) if requested by the Investor, issue and deliver a promissory note in
the form specified in the Credit Agreement in the amount of any unconverted
portion of the Convertible Term Loan held by such Investor.  The conversion will
be deemed to have been made on the date the Notice of Conversion is delivered to
the Company.  The Investor will be treated for all purposes as the record holder
or holders of the Common Shares on the date of such delivery of the Notice of
Conversion.  The Company will pay any and all taxes (other than taxes based upon
income) and other governmental charges that may be imposed with respect to the
issuance and delivery of the Common Shares on any conversion hereunder.  No
fractional shares of Common Stock are to be issued on any conversion hereunder,
but the Company will instead round down to the next whole number the number of
shares of Common Stock to be issued on the conversion.

(c)           If at any time or from time to time after the date hereof:

(i)            the Company effects a subdivision of the outstanding Common
Stock, the Conversion Price in effect immediately before that subdivision shall
be proportionately decreased.  Conversely, if at any time or from time to time
after the date hereof the Company combines the outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately before the combination shall be proportionately increased.  Any
adjustment under this Section 2(c)(i) shall become effective at the close of
business on the date the subdivision or combination becomes effective;

(ii)           the Company pays a dividend or other distribution in additional
shares of Common Stock, the Conversion Price that is then in effect shall be
decreased by multiplying such Conversion Price then in effect by a fraction, (A)
the numerator of which is the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance, and (B) the
denominator of which is the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance plus the number of
shares of Common Stock issuable in payment of such dividend or distribution.  If
the Company fixes a record date to determine which holders of Common Stock are
entitled to receive such dividend or other distribution, the Conversion Price
shall be fixed as of the close of business on such record date and the number of
shares of Common Stock shall be calculated immediately prior to the close of
business on such record date;

(iii)          the Common Stock is changed into the same or a different number
of shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend or a reorganization, merger, consolidation or sale of assets
provided for elsewhere in this

4


--------------------------------------------------------------------------------




Section 2(c)), in any such event the Investors shall then have the right to
convert the Convertible Term Loan into the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification
or other change by holders of the maximum number of shares of Common Stock into
which such Convertible Term Loan could have been converted immediately prior to
such recapitalization, reclassification or change, all subject to further
adjustment as provided herein or with respect to such other securities or
property by the terms thereof; and

(iv)          there is a capital reorganization of the Common Stock or the
merger or consolidation of the Company with or into another corporation or
another entity or person (other than a recapitalization, subdivision,
combination, reclassification, exchange or substitution of shares provided for
elsewhere in this Section 2(c)), as a part of such capital reorganization,
provision shall be made so that the Investors shall thereafter be entitled to
receive upon conversion of the Convertible Term Loan the number of shares of
stock or other securities or property of the Company to which a holder of the
number of shares of Common Stock deliverable upon conversion would have been
entitled on such capital reorganization, subject to adjustment in respect of
such stock or securities by the terms thereof.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section 2
with respect to the rights of the Investor after the capital reorganization to
the end that the provisions of this Section 2 (including adjustment of the
applicable Conversion Price then in effect and the number of shares issuable
upon conversion) shall be applicable after that event and be as nearly
equivalent as practicable.

(d)           In each case of an adjustment or readjustment of the Conversion
Price or other terms under Section 2(c), the Company, at its expense, shall
compute such adjustment or readjustment in accordance with the provisions
thereof and promptly prepare a certificate showing such adjustment or
readjustment, and shall deliver such notice to each Investor.  The certificate
shall set forth such adjustment or readjustment, showing in reasonable detail
the facts upon which such adjustment or readjustment is based, including a
statement of (i) the Conversion Price at the time in effect, and (ii) the type
and amount, if any, of other property which at the time would be received upon
conversion of the Convertible Term Loan.

(e)           Prior to the exercise of the conversion right hereunder, the
Investor will not be entitled to vote or be deemed the holder of any of the
capital stock of the Company issuable upon such conversion, nor will anything
contained herein be construed to confer on the Investor the rights of a
stockholder of the Company or the right to vote for the election of directors or
on any matter submitted to stockholders at any meeting thereof, or give or
withhold consent to any corporate action or to receive notice of meetings or
other actions affecting stockholders, or to receive dividends or subscription
rights or otherwise, by virtue of having the conversion rights hereunder.

(f)            The Company shall not, by amendment of its Articles of
Incorporation, by-laws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Section 2 and in the taking of

5


--------------------------------------------------------------------------------




all the action as may be reasonably necessary or appropriate in order to protect
the rights of the Investors to convert the Convertible Term Loan hereunder.

(g)           Upon (i) any taking by the Company of a record of the holders of
any class of securities for the purpose of determining the holders thereof who
are entitled to receive any dividend or other distribution, or (ii) any
Fundamental Transaction or other capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, or any
voluntary or involuntary dissolution, liquidation or winding up of the Company,
subject to the requirements of applicable law, including, but not limited to,
Regulation FD, the Company shall deliver to each Investor at least ten (10) days
prior to the record date or transaction specified therein a notice specifying
(A) the date on which any such record is to be taken for the purpose of such
dividend or distribution and a description of such dividend or distribution, (B)
the date on which any such Fundamental Transaction, reorganization,
reclassification, recapitalization, dissolution, liquidation or winding up is
expected to become effective, and (C) the date, if any, that is to be fixed as
to when the holders of record of Common Stock (or other securities) shall be
entitled to exchange their shares of Common Stock (or other securities) for
securities or other property deliverable upon such Fundamental Transaction,
reorganization, reclassification, recapitalization, dissolution, liquidation or
winding up.

(h)           The Company shall at all times reserve and keep available out of
its authorized but unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Convertible Term Loan, such number of its shares
of Common Stock as shall from time to time be sufficient to effect the
conversion of the entire Convertible Term Loan.  If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of the entire Convertible Term Loan, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purpose.

(i)            The Company hereby represents to each Investor that, and shall at
all times ensure that, all Common Shares issued pursuant to this Agreement will,
upon issuance, be validly issued, fully paid and non-assessable and free from
all taxes, liens and charges with respect to the issuance thereof, and shall not
be subject to preemptive rights or other similar rights of stockholders of the
Company.

(j)            If a Share Delivery Delay occurs, the Company shall pay to the
applicable Investor (the “Delivery Delay Payments”), as liquidated damages and
not as a penalty, and calculated for each share of Common Stock to which the
Share Delivery Delay relates, an accruing amount per each such share equal to
the Delivery Delay Payment Rate for each day (or portion thereof) during the
Delivery Damages Accrual Period, plus any actual losses incurred by such
Investor resulting from such Share Delivery Delay (including those incurred with
respect to any “short” positions required to be covered). The Delivery Delay
Payments shall accrue from the first day of the applicable Share Delivery Delay
through the date it is cured (the “Delivery Damages Accrual Period”), and shall
be payable in cash to the applicable Investor on the last business day of each
calendar week.  The parties hereto agree that the liquidated damages provided
for in this Section 2(i) constitute a reasonable estimate of the damages that
may be incurred by an Investor by reason of Share Delivery Delay.

6


--------------------------------------------------------------------------------




3.             REGISTRATION.

(a)           Demand Registrations.  The Company shall use its best efforts to
qualify and maintain its qualification for registration of resales on Form S-3
or any comparable or successor form or forms, including taking such action as is
necessary to enable the Investors to utilize Form S-3 for the resale of
Registrable Securities.  At any time the Company is qualified for the use of
Form S-3, the Investors shall have the right to request registrations on Form
S-3 (a “Demand Registration”), with such requests to be in writing (a “Demand
Notice”) and shall state the number of shares of Registrable Securities to be
disposed of and the intended plan of disposition of such shares by such
Investors; provided, however, that the Company shall not be obligated to effect
any such Demand Registration (i) if the Investors, together with the holders of
any other securities of the Company entitled to inclusion in such Demand
Registration, propose to sell Registrable Securities and such other securities
(if any) on Form S-3 at an aggregate price to the public of less than
$1,000,000,  or (ii) if, in the preceding twelve-month period, the Company has
effected two (2) such Demand Registrations under this Section 3(a) in such
period.  A Demand Registration shall be an underwritten registration only with
the Company’s prior written consent, which consent shall not be unreasonably
withheld or delayed.  If a request complying with the requirements of this
Section 3(a) is delivered to the Company:

(i)            the Company shall (A) promptly give written notice of the
proposed registration to all other Investors, (B) within forty-five (45) days
after receipt of the Demand Notice (the “Filing Deadline”), file with the SEC a
Registration Statement on Form S-3 covering the resale of all of the Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any Investors joining in such request as are
specified in a written request received by the Company within fifteen (15) days
after the written notice from the Company referenced above is mailed or
delivered, and (C) cause such Registration Statement to be declared effective by
the SEC as soon as possible, but in no event later than the earlier of (1) the
tenth business day after the SEC advises the Company that either (x) it will not
review such Registration Statement or (y) it has no further comments with
respect to such Registration Statement, and (2) one hundred thirty five (135)
days after the Demand Notice (the earlier of such dates, the “Effectiveness
Deadline”); and

(ii)           if the registration is for an underwritten offering:

(1)           the right of any Investor to participate in an underwritten
registration shall be conditioned upon such Investor’s participation in such
underwriting and the inclusion of such Investor’s Registrable Securities in the
underwriting (unless otherwise mutually agreed by a majority in interest of the
Investors and such Investor with respect to such participation and inclusion) to
the extent provided in this Agreement.  An Investor may elect to include in such
underwriting all or a part of the Registrable Securities such Investor holds
(subject to the other provisions of this Agreement); and

(2)           if the Company shall request inclusion in any registration
pursuant to Section 3(a) of securities being sold for its own account (or for
the account of other persons (other than Investors) having piggyback
registration rights) in any registration pursuant to Section 3(a), the Investors
may offer to include such securities in the underwriting and may

7


--------------------------------------------------------------------------------




condition such offer on their acceptance of the further applicable provisions of
this Agreement.  The Company shall (together with all Investors and other
persons proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for such underwriting by a majority
in interest of the Investors participating (subject to the approval of the
Company, which approval shall not be unreasonably withheld or delayed). 
Notwithstanding any other Investors that marketing factors require a limitation
on the number of shares to be underwritten, the number of shares to be included
in the underwriting or registration shall be allocated (A) first, pro rata among
the participating Investors in accordance with their respective ownership of
Registrable Securities, and (B) second, if additional shares may still be
included, among the Company and such other persons in such manner as the Company
and such persons shall agree. If a person who has requested inclusion in such
registration as provided above does not agree to the terms of any such
underwriting, such person shall be excluded therefrom by written notice from the
Company, the underwriter(s) or the Investors.  Any Registrable Securities or
other securities excluded or withdrawn from such underwriting shall also be
withdrawn from such registration.  If shares are so withdrawn from the
registration and if the number of shares to be included in such registration was
previously reduced as a result of marketing factors pursuant to this Section
3(a), then the Company shall offer to all holders who have retained rights to
include securities in the registration the right to include additional
securities in the registration in an aggregate amount equal to the number of
shares so withdrawn, with such shares to be allocated among such persons
requesting additional inclusion in accordance with the priority set forth above.

If at the time of any request for a Demand Registration pursuant to this Section
3, (a) a registration of the Company’s securities under the Securities Act has
become effective within the past ninety (90) days or (b) (i) the Company’s Board
of Directors determines in good faith that such Demand Registration would
reasonably be expected to have a material adverse effect on the Company, as a
whole, or any proposal or plan by the Company or any of its subsidiaries to
engage in any acquisition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer, reorganization or similar
transaction and (ii) the Company furnishes to such holders of Registrable
Securities a certificate signed by the President of the Company stating that, in
the good faith judgment of the Company’s Board of Directors, it would have such
a material adverse affect, then the Company may direct that such request be
delayed for a period not in excess of sixty (60) days from the earlier of the
effective date of such offering, the date of commencement of such other material
activity or the date of the request by the Investors requesting such Demand
Registration, as the case may be; provided, that such right to delay a request
pursuant to this paragraph to be exercised by the Company not more than once in
any three hundred sixty-five (365) day period.

(b)           Piggy-Back Registrations.  If the Company proposes to file with
the SEC a Registration Statement relating to an offering for its own account or
the account of others under the Securities Act of any of its shares of Common 
Stock (other than on Form S-4 or Form S-8 (or their equivalents at such time)
relating to securities to be issued solely in connection with any acquisition of
any entity or business or to equity securities issuable in connection with stock
option or other employee benefit plans approved by the board of directors of the
Company) the Company shall promptly send to each Investor written notice of the
Company’s intention to file a Registration Statement and of such Investor’s
rights under this Section 3(b) and, if within fifteen

8


--------------------------------------------------------------------------------




(15) days after receipt of such notice, such Investor shall so request in
writing, the Company shall include in such Registration Statement all or any
part of the Registrable Securities such Investor requests to be registered,
subject to the priorities set forth in this Section 3(b) below.  No right to
registration of Registrable Securities under this Section 3(b) shall be
construed to limit any registration required under Section 3(a).  The
obligations of the Company under this Section 3(b) may be waived by Investors
holding a majority of the Registrable Securities.  If an offering in connection
with which an Investor is entitled to registration under this Section 3(b) is an
underwritten offering, then each Investor whose Registrable Securities are
included in such Registration Statement shall, unless otherwise agreed by the
Company, offer and sell such Registrable Securities in an underwritten offering
using the same underwriter or underwriters and, subject to the provisions of
this Agreement, on the same terms and conditions as other shares of Common Stock
included in such underwritten offering.  If a registration pursuant to this
Section 3(b) is to be an underwritten public offering and the managing
underwriter(s) advise the Company in writing, that in their reasonable good
faith opinion, marketing or other factors dictate that a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement is necessary to facilitate and not adversely affect the proposed
offering, then the Company shall include in such registration: (1) first, all
securities the Company proposes to sell for its own account and (2) second, up
to the full number of securities proposed to be registered for the account of
the Investors entitled to registration under this Section 3(b), pro rata among
such Investors on the basis of the number of Registrable Securities that each of
them requested to be included in such registration.  The Company shall have the
right to postpone or withdraw any registration effected pursuant to this Section
3(b) without obligation to any holder of Registrable Shares.

(c)           Allocation of Registrable Securities.  The initial number of
Registrable Securities included in any Registration Statement and each increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the SEC.  In the event that an Investor sells or otherwise transfers any of such
Investor’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the then remaining number of Registrable Securities included in such
Registration Statement for such transferor.  Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement.

(d)           Legal Counsel.  Subject to Section 6 of this Agreement, the
Investors holding at least a majority of the Registrable Securities shall have
the right to select one legal counsel to review and comment upon any
registration pursuant to this Agreement (“Legal Counsel”), which shall be such
counsel as is designated by the holders of a majority of Registrable Securities
and of which the Company and its counsel have been given prior notice. The Legal
Counsel shall not represent any Investor that sends such counsel written notice
that such Investor does not wish such counsel to represent it in connection with
the matters discussed in this Section 3(d).  The Investors, other than any
Investor that delivers the notice discussed in the preceding sentence, hereby
waive any conflict of interest or potential conflict of interest that may arise
as a result of the representation of such Investors by the Legal Counsel in
connection with

9


--------------------------------------------------------------------------------




the subject matter of this Agreement.  These provisions will not prohibit any
other counsel to an Investor from reviewing and commenting on any registration
filed pursuant to this Agreement at no cost to the Company.  The Company shall
reasonably cooperate with Legal Counsel in performing the Company’s obligations
under this Agreement.

(e)           Ineligibility for Form S-3.  In the event that Form S-3 is not
available for any registration of Registrable Securities hereunder, the Company
shall (i) register the sale of the Registrable Securities on another appropriate
form reasonably acceptable to the holders of a majority of the Registrable
Securities and (ii) undertake to register subsequently the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall maintain the effectiveness of the prior Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.

(f)            Failure to File, Obtain and Maintain Effectiveness of
Registration Statement.  If a Registration Delay occurs the Company shall pay to
each holder of Registrable Securities (the “Registration Delay Payments”), as
liquidated damages and not as a penalty, and calculated for each share of Common
Stock required to be covered for resale at such time pursuant to the terms of
Section 3(a) then outstanding that is a Registrable Security and not covered for
resale at such time pursuant to the terms of a Registration Statement, an
accruing amount per each such share equal to the Delay Payment Rate for each
week (or portion thereof) during the Damages Accrual Period; provided that such
Registration Delay Payments shall be paid only to the Investors that have
complied with their obligations under Section 5 of this Agreement with respect
thereto. The Registration Delay Payments shall accrue from the first day of the
applicable Registration Delay through the date it is cured (the “Damages Accrual
Period”), and shall be payable in cash to the record holders of the Registrable
Securities entitled thereto on the last business day of each calendar month. 
The parties hereto agree that the liquidated damages provided for in this
Section 3(f) constitute a reasonable estimate of the damages that may be
incurred by holders of Registrable Securities by reason of the failure of the
Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

4.             RELATED OBLIGATIONS.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 3(a), the Company will use its commercially
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended plan of distribution thereof and, pursuant
thereto, the Company shall have the following obligations:

(a)           The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities (but in no
event later than the Filing Deadline) and use its commercially reasonable best
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the applicable Effectiveness Deadline).  The Company shall
keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which all of the Investors may sell all
of the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) promulgated under the

10


--------------------------------------------------------------------------------




Securities Act (or successor thereto), (ii) the date on which the Investors
shall have sold all the Registrable Securities covered by such Registration
Statement either pursuant to the Registration Statement or in one or more
transactions in which the acquirer obtained unlegended certificates representing
the Registrable Securities so purchased, or (iii) the third anniversary of the
effectiveness of such Registration Statement (the “Registration Period”), which
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of any prospectus only, in
light of the circumstances under which they were made) not misleading.

(b)           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended plan of distribution
by the seller or sellers thereof as set forth in such Registration Statement. 
In the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 4(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), the Company shall have incorporated such report
by reference into the Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the Exchange Act
report is filed which created the requirement for the Company to amend or
supplement the Registration Statement.

(c)           The Company shall (a) permit Legal Counsel and any legal counsel
for a particular Investor to review and comment upon those sections of (i) the
Registration Statement which are applicable to the Investors at least five (5)
business days prior to its filing with the SEC and (ii) all other Registration
Statements and all amendments and supplements to all Registration Statements
which are applicable to the Investors (except for Proxy Statements, Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K and any similar or successor reports) within a reasonable number of days
prior to the their filing with the SEC and (b) not file any document in a form
to which Legal Counsel or such legal counsel reasonably objects.  The Company
shall furnish to Legal Counsel, without charge, (i) any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
any Registration Statement, provided the Legal Counsel shall keep such
correspondence confidential and shall not provide copies thereof to any Investor
without the Investor’s express prior written consent, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto.  The Company shall reasonably cooperate with
Legal Counsel and such other legal counsel in performing the Company’s
obligations pursuant to this Section 4.

 

11


--------------------------------------------------------------------------------


 

(d)           The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, and all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.  The Company shall comply with the
requirements of Rule 153 and 172 with respect to the filing of a final
prospectus with the SEC.

(e)           The Company shall use its commercially reasonable best efforts to
(i) register and qualify (if necessary) the Registrable Securities covered by a
Registration Statement under all other securities or “blue sky” laws of such
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any change in the Company’s Articles of Incorporation or
by-laws that the Company’s board of directors determines in good faith to be
contrary to the best interests of the Company and its shareholders,  (x) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(e), (y) subject itself to general taxation in any
such jurisdiction, or (z) file a general consent to service of process in any
such jurisdiction.  The Company shall promptly notify Legal Counsel and each
Investor who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

(f)            As promptly as practicable after becoming aware of such event or
development, the Company shall notify Legal Counsel and each Investor in writing
of the happening of any event as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and each Investor (or such other number of copies as Legal Counsel or
such Investor may reasonably request).  The Company shall also promptly notify
Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile on the same day of such effectiveness), (ii) of any
request by the SEC for amendments or supplements to a

12


--------------------------------------------------------------------------------




Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

(g)           The Company shall use its commercially reasonable best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

(h)           In the event of an underwritten offering in accordance with and
pursuant to the terms of this Agreement, at the reasonable request of any
Investor and at such Investor’s expense, the Company shall use its commercially
reasonable best efforts to furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the  Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, and (ii) an opinion, dated as
of such date, of counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the Investors.

(i)            The Company shall, upon reasonable notice and during normal
business hours, make available for inspection by (i) any Investor, (ii) Legal
Counsel and any other legal counsel representing an Investor and (iii) one firm
of accountants or other agents retained by the Investors (collectively, the
“Inspectors”) all pertinent financial and other records, and pertinent corporate
documents and properties of the Company (collectively, the “Records”), which are
requested for any purpose reasonably related to the Investors’ rights and/or the
Company’s obligations under this Agreement, and cause the Company’s officers,
directors and employees to supply all information which any Inspector may
reasonably request; provided, however, that each Inspector which is not a party
hereto shall agree in writing prior to obtaining access to any Records, and each
Investor hereby agrees, to hold in strict confidence and shall not make any
disclosure (except to an Investor similarly bound by the terms hereof) or use of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector has knowledge.  Neither the
Company nor any Inspector of a particular Investor shall provide any
confidential information to any other Investor unless such Investor is first
informed of the confidential nature of such information and given a reasonable
opportunity to determine whether to accept disclosure of such confidential
information.  The Company shall not be required to disclose any confidential
information in such Records to any Inspector until and unless such Inspector
shall have entered into confidentiality agreements with the Company with respect

13


--------------------------------------------------------------------------------




thereto, substantially in the form of this Section 4(i). Each Investor receiving
the Records agrees that it shall, if permitted by applicable law, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company prior to making any such disclosure and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, the Records deemed confidential.  Each Investor
undertaking an inspection pursuant to this Section 4(i) shall, and shall
instruct its other Inspectors to, use commercially reasonable efforts to perform
any such inspection in a manner designed to not materially disrupt the business
activities of the Company.

(j)            The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement or (v) such Investor consents to the form and content of any such
disclosure.  The Company agrees that it shall, if permitted by applicable law,
upon learning that disclosure of such information concerning an Investor is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Investor prior to making
any such disclosure and allow such Investor, at the Investor’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

(k)           The Company shall use its commercially reasonable best efforts
either to (i) cause all the Registrable Securities covered by a Registration
Statement to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (ii) secure designation and quotation of all the Registrable
Securities covered by the Registration Statement on The NASDAQ Capital Market. 
The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 4(k).

(l)            The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investors may reasonably
request and registered in such names as the Investors may request.

(m)          The Company shall provide a transfer agent and registrar of all
such Registrable Securities not later than the effective date of such
Registration Statement.

(n)           If requested by an Investor, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment,
as necessary, such information as an Investor requests to be included therein
relating to the Investor and the sale and distribution of Registrable
Securities, including, without limitation, information with respect to

14


--------------------------------------------------------------------------------




the number of Registrable Securities being offered or sold, the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; and (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment.

(o)           The Company shall use its commercially reasonable best efforts to
cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to consummate the disposition of such
Registrable Securities within the United States.

(p)           The Company shall otherwise use its commercially reasonable best
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

(q)           Within two (2) business days after a Registration Statement which
covers applicable Registrable Securities is ordered effective by the SEC, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC.

(r)            Notwithstanding anything to the contrary in this Section 4, at
any time after the applicable Registration Statement has been declared effective
by the SEC, the Company may delay the disclosure of material non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that (A) no Grace Periods shall exceed forty-five
(45) consecutive days, and (B) during any consecutive three hundred sixty-five
(365) day period, such Grace Periods shall not exceed an aggregate of sixty (60)
days (an “Allowable Grace Period”).  For purposes of determining the length of a
Grace Period above, the Grace Period shall begin on and include the date the
holders receive the notice referred to in clause (i) and shall end on and
include the later of the date the holders receive the notice referred to in
clause (ii) and the date referred to in such notice.  The provisions of Section
4(g) hereof shall not be applicable during the period of any Allowable Grace
Period.  Upon expiration of the Grace Period, the Company shall again be bound
by the first sentence of Section 4(f) with respect to the information giving
rise thereto unless such material non-public information is no longer
applicable.

15


--------------------------------------------------------------------------------




5.             OBLIGATIONS OF THE INVESTORS.

(a)           At least fifteen (15) days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor if such
Investor elects to have any of such Investor’s Registrable Securities included
in such Registration Statement.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request, in each case within fifteen (15) days of being notified by
the Company of its necessity.

(b)           Each Investor by such Investor’s acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

(c)           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 4(g) or
the first sentence of 4(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4(g) or the
first sentence of 4(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 4(g) or the first sentence of Section 4(f) and for which the Investor
has not yet settled.

(d)           As promptly as practicable after becoming aware of such event,
each Investor shall notify the Company in writing of the happening of any event
as a result of which the information provided in writing by such Investor to the
Company expressly for use in the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(e)           Each Investor hereby agrees that it shall not sell or otherwise
transfer or dispose of any of the Common Shares held by such Investor prior to
August 14, 2007, other than to an “Affiliate” or “Related Fund” (each as defined
in the Credit Agreement).  In addition, each Investor agrees that, for so long
as such Investor is subject to the volume limitations pursuant to Rule 144
promulgated under the Securities Act, such Investor will not, in any particular
month, sell or otherwise transfer or dispose of Common Shares for an aggregate
sale price that exceeds an amount equal to 25% of the aggregate dollar amount of
all sales of the Common Stock on the Principal Market during the then-preceding
month; provided, that such foregoing restrictions

16


--------------------------------------------------------------------------------




shall not apply to any sale, transfer or disposition of Common Shares (i) to an
investment bank or similar institution reasonably acceptable to the Company,
(ii) to a “Qualified Institutional Buyer” (as defined in the Securities Act),
(iii) under a Registration Statement pursuant to Section 3(a) or 3(b) of this
Agreement, or (iv) to an Affiliate or Related Fund.

6.             EXPENSES OF REGISTRATION.

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 3 and 4 of this Agreement, including,
without limitation, all registration, listing and qualifications fees, printers
and accounting fees, transfer agent fees and fees and disbursements of counsel
for the Company (but excluding underwriting discounts and commissions, which
shall be the responsibility of the Investors participating in such
registration), shall be paid by the Company.  The Company shall also reimburse
the Investors for the reasonable and documented fees and disbursements of Legal
Counsel in connection with registration, filing or qualification pursuant to
Sections 3 and 4 of this Agreement, which reimbursement of fees and
disbursements of Legal Counsel shall not exceed $10,000 per registration.  The
Company shall pay all of the Investors’ reasonable costs (including fees and
disbursements of the Legal Counsel) incurred in connection with the successful
enforcement of the Investors’ rights under this Agreement. Notwithstanding the
foregoing, each seller of Registrable Securities shall pay all fees and
disbursements of all counsel (other than the Legal Counsel) retained by such
seller and all selling expenses, including, without limitation, all underwriting
discounts, selling commissions, transfer taxes and other similar expenses, to
the extent required by applicable law.

7.             INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

(a)           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Investor Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the

17


--------------------------------------------------------------------------------




final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or (iv) any violation by the Company of the terms of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”).  Subject to Section 7(c), the Company shall
reimburse the Investors and each such controlling person, promptly as such
expenses are incurred and are due and payable, for any legal fees or
disbursements or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 7(a): (i) shall not apply to a Claim by an Investor Indemnified Person
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by such Investor
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
4(d); (ii) shall not be available to the extent such Claim is based on a failure
of the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, (A) if such prospectus was timely made available by
the Company pursuant to Section 4(d) and (B) the Company had notified the
Investor that such prospectus was required to be delivered by the Investor as a
result of the Company’s failure to comply with the conditions of Rule 172(c)
under the Securities Act; (iii) shall not apply to amounts paid in settlement of
any Claim, if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld; and (iv) shall
not apply to sales by such Investor under an outdated or defective prospectus
after the Company has notified such Investor in writing that the prospectus is
outdated or defective and prior to the receipt of notice by such Investor from
the Company that sales may be resumed and/or the use of the applicable
prospectus may be resumed and provided that a corrected prospectus would have
avoided such Claims..  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Investor Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 10.

(b)           In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 7(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, each of the Company’s agents or
representatives, and each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act (each an “Company Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon: (i) such
Investor’s failure to comply with the prospectus delivery requirements of the
Securities Act after being advised by the Company that it has not satisfied the
conditions of Rule 172 and that such Investor is, as a consequence, required to
deliver a prospectus in connection with any disposition of Registrable
Securities and has provided the Investor with a reasonably sufficient number of
copies of a current prospectus to be

18


--------------------------------------------------------------------------------




used in connection with any such dispositions or (ii) any untrue statement of a
material fact contained in any Registration Statement, any prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or any omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent that, (1) such untrue statements or omissions are based upon information
regarding such Investor or its plan of distribution that was furnished in
writing to the Company by such Investor expressly for use therein, or (2) sales
by such Investor under an outdated or defective prospectus after the Company has
notified such Investor in writing that the prospectus is outdated or defective
and prior to receipt of notice by such Investor from the Company that sales may
be resumed and/or the use of the applicable prospectus may be resumed and
provided that a corrected prospectus would have avoided such Claims.  Subject to
Section 7(d), such Investor will reimburse any legal or other expenses
reasonably incurred by a Company Indemnified Party in connection with
investigating or defending any such Claim; provided, however that (x) the
indemnity agreement contained in this Section 7(b) and the agreement with
respect to contribution contained in Section 8 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld, and (y) an Investor shall be liable under this Section 7(b) for only
that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of the Registrable Securities
pursuant to the Registration Statement giving rise to such liability.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnified Party and shall survive the
transfer of the Registrable Securities by the Investors pursuant to Section 10. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(b) with respect to any prospectus shall
not inure to the benefit of any Company Indemnified Party if the untrue
statement or omission of material fact contained in the prospectus was corrected
on a timely basis in the prospectus, as then amended or supplemented.

(c)           Promptly after receipt by an Investor Indemnified Person or
Company Indemnified Party under this Section 7 of notice of the commencement of
any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Investor Indemnified Person or Company Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 7, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Investor Indemnified Person or the Company Indemnified Party, as the case
may be; provided, however, that an Investor Indemnified Person or Company
Indemnified Party shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Investor Indemnified Person
or Company Indemnified Party to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Investor Indemnified Person or Company
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicting interests between such Investor Indemnified
Person or Company Indemnified Party and any other party represented by such
counsel in such proceeding.  In the case of an Investor Indemnified Person,
legal counsel referred to in the immediately preceding sentence (the “Investor
Legal Counsel”) shall be selected by the Investors holding a majority in
interest of the Registrable Securities included in the Registration

19


--------------------------------------------------------------------------------




Statement to which the Claim relates.  The Investor Legal Counsel shall not
represent any Investor Indemnified Person that sends such counsel written notice
that such Investor Indemnified Person does not wish such counsel to represent it
in connection with the matters discussed in this Section.  The Investor
Indemnified Persons, other than any Investor Indemnified Person that delivers
the notice discussed in the preceding sentence, hereby waive any conflict of
interest or potential conflict of interest that may arise as a result of the
representation of such Investor Indemnified Persons by the Investor Legal
Counsel in connection with the subject matter of the Claim.  The Company
Indemnified Party or Investor Indemnified Person shall cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Company Indemnified Party or
Investor Indemnified Person which relates to such action or claim.  The
indemnifying party shall keep the Company Indemnified Party or Investor
Indemnified Person apprised as to the status of the defense or any settlement
negotiations with respect thereto.  No indemnifying party shall be liable for
any settlement of any action, claim or proceeding effected without its prior
written consent, which consent shall not be unreasonably withheld.  No
indemnifying party shall, without the prior written consent of the Company
Indemnified Party or Investor Indemnified Person, consent to entry of any
judgment or enter into any settlement or other compromise which (i) does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Company Indemnified Party or Investor Indemnified Person of a release
from all liability in respect of such claim or litigation, (ii) requires any
admission of wrongdoing by the Company Indemnified Party or Investor Indemnified
Party or (iii) obligates or requires a Company Indemnified Party or Investor
Indemnified Party to take, or refrain from taking, any action.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Company Indemnified Party or Investor
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Investor Indemnified Person or Company Indemnified Party under
this Section 7, except to the extent that the indemnifying party is materially
prejudiced in its ability to defend such action.

(d)           The indemnification required by this Section 7 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

(e)           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Company Indemnified Party or
Investor Indemnified Person against the indemnifying party or others, and (ii)
any liabilities the indemnifying party may be subject to pursuant to the law.

8.             CONTRIBUTION.

If for any reason the indemnification provided for in Section 7 hereof is
unavailable to a Company Indemnified Party or an Investor Indemnified Party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the Company Indemnified Party or the Investor Indemnified Party, as applicable,
as a result of Claims in such proportion as is appropriate to reflect the
relative fault of

20


--------------------------------------------------------------------------------




the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 8 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.

9.             REPORTS UNDER THE EXCHANGE ACT.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;

(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements (it being understood
that nothing herein shall limit the Company’s obligations under the Securities
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

(c)           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act and (ii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

10.          ASSIGNMENT.

The rights under this Agreement shall be automatically assignable by an Investor
to any transferee of all or any portion of Registrable Securities if: (i) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a  reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such rights are being transferred or assigned; (iii) the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (iv) such transferee would be, after giving
effect to the proposed transfer, the beneficial owner of at least Seventy Five
Thousand (75,000) Registrable Securities.  No transferee of rights under this
Agreement shall be entitled to include any Registrable Securities on a
Registration Statement unless it previously has provided the Company the written
notice referred to in clause (ii) of the preceding sentence.

 

21


--------------------------------------------------------------------------------


11.          AMENDMENT.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold more than sixty six and two-thirds percent (66-2/3%) of the
Registrable Securities; provided, that an amendment to a provision of Section 2
or any defined term contained therein shall instead require the written consent
of the Company and Investors who then hold more than sixty six and two-thirds
percent (66-2/3%) of the outstanding principal balance of the Convertible Term
Loan.  Any amendment or waiver effected in accordance with this Section 11 shall
be binding upon each Investor and the Company.

12.          LEGENDS.

(a)           Each certificate representing Common Shares shall (unless
otherwise permitted by the provisions of this Agreement) be stamped or otherwise
imprinted with a legend substantially similar to the following:

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO
THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

(b)           The Company shall promptly reissue unlegended certificates at the
request of any holder thereof if (A) such shares are registered pursuant to a
Registration Statement, or (B) the holder shall have obtained an opinion of
counsel, at such holder’s expense (which counsel may be counsel to the Company)
and reasonably acceptable to the Company, to the effect that the securities
proposed to be disposed of may lawfully be so disposed of without registration,
qualification or other compliance with any legend.

(c)           Any legend endorsed on an instrument pursuant to applicable state
securities laws and any stop-transfer instructions with respect to such
securities shall be removed upon receipt by the Company of an order of the
appropriate blue sky authority authorizing such removal.

13.          MISCELLANEOUS.

(a)           A particular Investor’s registration rights under this Agreement
shall expire upon the later of (i) the third anniversary of the final repayment
and/or conversion of the Convertible Term Loan, and (ii) the first date on which
all Registrable Securities held by such Investor (and its affiliates) may be
sold pursuant to Rule 144 during any ninety (90) day period.

(b)           For the purposes of determining the rights of the parties hereto,
including the right to approve matters pursuant to the terms hereof, a Person is
deemed to be a holder of Registrable Securities whenever such Person owns or is
deemed to own of record such Registrable Securities or holds a conversion right
exercisable for such Registrable Securities.  When the number of Registrable
Securities shall be determined, the number shall be deemed to include not only
outstanding Common Shares but also any Common Shares issuable pursuant to the
terms of this

22


--------------------------------------------------------------------------------




Agreement.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

(c)           Any notice or request under this Agreement shall be given to any
party to this Agreement at such party’s address set forth beneath its signature
on the signature page to this Agreement, or at such other address as such party
hereafter may specify in a notice given in the manner required under this
Section 13(c).  Any notice or request hereunder shall be given only by, and
shall be deemed to have been received upon:  (i) registered or certified mail,
return receipt requested, on the date on which such notice or request is
received as indicated in such return receipt, (ii) delivery by a nationally
recognized overnight courier, one (1) Trading Day after deposit with such
courier, or (iii) facsimile transmission, upon communication from the recipient
acknowledging receipt (whether automatic or manual from recipient), as
applicable.

(d)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.  If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(e)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Maryland without giving effect to its
choice of law provisions that would result in the application of the laws of a
different jurisdiction.  Any judicial proceeding against any party with respect
to this Agreement may be brought in any federal court of competent jurisdiction
located in Baltimore City, Maryland or any state court of competent jurisdiction
located in Montgomery County, Maryland.  By execution and delivery of this
Agreement, each party (i) accepts the non-exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any judgment rendered
thereby, (ii) waives personal service of process, (iii) agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, pursuant to Section 13(c), and (iv) waives any objection to
jurisdiction and venue of any action instituted hereunder and agrees not to
assert any defense based on lack of jurisdiction, venue, convenience or forum
nonconveniens.  Nothing shall affect the right of any Investor to serve process
in any manner permitted by law or shall limit the right of any Investor to bring
proceedings against the Company in the courts of any other jurisdiction having
jurisdiction.  Any judicial proceedings against any Investor involving, directly
or indirectly, this Agreement shall be brought only in a federal court of
competent jurisdiction located in Baltimore City, Maryland or a state court of
competent jurisdiction located in Montgomery County, Maryland.

(f)            EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN
ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR

23


--------------------------------------------------------------------------------




OTHERWISE.  EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

(g)           This Agreement, the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.  This Agreement, the Credit Agreement
and the other Loan Documents supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

(h)           Subject to the requirements of Section 10, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

(i)            The captions in this Agreement are intended for convenience and
reference only and shall not affect the meaning or interpretation of this
Agreement.

(j)            This Agreement may be executed in two or more counterparts (which
taken together, shall constitute one and the same instrument) and by facsimile
transmission, which facsimile signatures shall be considered original executed
counterparts.  Each party to this Agreement agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party.

(k)           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l)            All consents and other determinations to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investors holding a majority of the Registrable Securities,
determined as if all of the Common Shares issuable pursuant to this Agreement
had been issued.

(m)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

(n)           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

24


--------------------------------------------------------------------------------




(o)           Each Investor represents and warrants to the Company as follows:

(i)            On the date hereof and on each date that such Investor exercises
the conversion right set forth in Section 2, such Investor is an “accredited
investor” as defined in Regulation D of the Securities Act.

(ii)           The Convertible Term Loan is being acquired by such Investor for
investment for its own account, not as a nominee or agent, and not with a view
to the distribution of any part thereof, and not with any present intention to
distribute any of the Common Shares issuable thereunder.  Such Investor has no
present intention of selling, granting any participation in or otherwise
distributing any of the Common Shares in a manner contrary to the Securities Act
or to any applicable state securities laws.

(iii)          Such Investor is further aware that the shares of Common Shares
issued, or to be issued, to it are “restricted securities” under federal
securities laws in that they are being, or will be, acquired from the Company in
a transaction not involving a public offering and that under such laws such
shares may be resold only in compliance with the Securities Act.  Such Investor
represents that it is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

 

[remainder of this page intentionally left blank]

 

25


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Conversion and Registration
Rights Agreement as of the date first set forth above.

 

THE COMPANY:

A.D.A.M., Inc.

 

a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Kevin S. Noland

 

Name:

Kevin S. Noland

 

Title:

CEO

 

 

 

 

1600 RiverEdge Parkway, Suite 100
Atlanta, Georgia 30328
Attn: Kevin Noland
FAX: (770) 988-0611

 

 

 

 

 

 

PURCHASER:

CAPITALSOURCE FINANCE LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attn: Corporate Finance Group, Portfolio Manager
FAX: (301) 841-2313

 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

 

Bell, Boyd & Lloyd LLC
70 W. Madison, Suite 3100
Chicago, Illinois 60602
Attn: Michael L. Owen
FAX: (312) 345-9064

 

 

A.D.A.M., Inc. Conversion and Registration Rights Agreement


--------------------------------------------------------------------------------